EXHIBIT EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into on May 22, 2009 (“Effective Date”) by and between Petro Resources Corporation, a Delaware corporation (“Company”), and Gary C. Evans (“Executive”). R E C I T A L Company is desirous of employing Executive in an executive capacity on the terms and conditions and for the consideration, hereinafter set forth and Executive is desirous of being employed by Company on such terms and conditions and for such consideration. A G R E E M E N T It is agreed as follows: ARTICLE I DEFINITIONS AND INTERPRETATIONS 1.1Definitions. (a)“Annual Base Salary” shall mean Executive’s annual base salary as of the date of his Involuntary Termination, determined pursuant to Section 4.1. (b)“Board” shall mean the board of directors of Company. (c)“Business Territories” shall mean all field locations in which the Company has activities directly related to the exploration or production and sale of oil and gas, including but not limited to, any location as to which the Company has devoted any significant efforts for production, analysis, joint venture consideration or interest even if efforts for the actual exploration or production of oil and gas have not yet commenced. (d)“Cause” shall mean Executive (i) has engaged in gross negligence, gross incompetence, or willful misconduct in the performance of his duties at the Company, (ii)has refused, without proper reason, to perform his duties, (iii) has materially breached any provision of this Agreement, (iv) has willfully and materially breached a significant corporate policy or code of conduct established by Company, (v) has willfully engaged in conduct that is materially injurious to Company or its subsidiaries (monetarily or otherwise), (vi) has committed an act of fraud, embezzlement, or breach of a fiduciary duty to Company or an affiliate of Company (including the unauthorized disclosure of material confidential or proprietary information of the Company or an affiliate), (vii) has been convicted of (or pleaded no contest to) a criminal act involving fraud, dishonesty, or moral turpitude or any felony, or (viii) has been convicted for any violation of U.S. or foreign securities laws or has entered into a cease and desist order with the Securities and Exchange Commission alleging violation of U.S. or foreign securities laws. (e)“Change of Control” shall mean a “Change in Control,” as defined under the Incentive Plan as in effect on the
